                                                                             FILED
                                                                      U.S. DISTRICT COURT
                                                                          UTU*"''    PIV
             IN THE UNITED STATES DISTRICT COURT FOR THE                   ''
                      SOUTHERN DISTRICT OF GEORGIA                 20IUJUN-6 PH 3-02
                              DUBLIN DIVISION



CHANTE FORBES f/k/a CHANTE                                        CLERK^J
                                                                      SO. bVoVf Dl' GA.
OWENS, Individually and as
Administratrix of the Estate
of Ucollos Owens (deceased),

       Plaintiff,

            V.                                         CV 317-033


ANNIE KRISTEN ANDREWS BODI,
PAC,

       Defendant.




                                    ORDER




       Before the Court is the parties' stipulation of dismissal,

which is signed      by all parties      in    the   case.     (Doc.     No.    81.)

Pursuant to Federal Rule of Civil Procedure 41(a) (1) (A)(ii), the

parties have agreed to the dismissal of the above-referenced action

with prejudice.      IT IS THEREFORE ORDERED that all of Plaintiff's

claims asserted in this matter are DISMISSED WITH PREJUDICE.                        The


Clerk   shall    TERMINATE   all   deadlines   and   motions    and    CLOSE    this


case.    Each party shall bear its own costs and attoafrrey s "^-ees.

       ORDER ENTERED at Augusta, Georgia, thi;                    day of June,

2019.




                                          UNITED STATES        DISTRICT    JUDGE
